Mr. Justice Dibell delivered the opinion of the court. 2. Stbeet bailboads, § 35*—what construction given ordinance relating to payment by street railway of cost of paving street to city for benefit of property owners. Where a declaration alleged that a city council had passed a certain ordinance providing that the grantee of any street railway franchise thereafter granted should pay to the city for the use of the property owners who had paid assessments for the paving of' the street occupied by the grantee the cost of the paving for the part of the street so occupied, and that 18 years after plaintiff had paid such assessment as such property owner a franchise was granted by the defendant city without such payment by the grantee to the city of the full cost, but only 25 per cent, thereof of that part of the paving occupied by the grantee, held, on demurrer, that to so construe such ordinance as to apply after such lapse of time from the laying of the pavement would be so unreasonable as to make the ordinance void, as the court judicially knows such pavements,' brick, do not last forever but wear out. Niehaus, J., took no part.